TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 26, 2014



                                      NO. 03-11-00322-CV


                                 State Farm Lloyds, Appellant

                                                 v.

Julia Rathgeber, in her official capacity as Commissioner of Insurance; Texas Department
            of Insurance; and Office of Public Insurance Counsel, Appellees




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND HENSON;
                 JUSTICE HENSON NOT PARTICIPATING
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                    OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment rendered by the district court on April 11, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

part in the district court’s judgment. Specifically we:


       Affirm the portion of the district court’s judgment affirming the Commissioner’s
       order determining a rate for the “initial period” and that State Farm Lloyds’s
       implemented rate was excessive by 6.2% during that time frame.

       Reverse the portion of the judgment affirming the Commissioner’s order setting a
       rate for the subsequent period and holding that State Farm Lloyds’s implemented
       rate was 3.4% excessive then.
       Remand the question of the appropriate rate and reductions for the “subsequent
       period,” as well as the ultimate determination of refunds and interest awards, to
       the Commissioner for further proceedings consistent with this opinion.

       Further hold that interest awarded on refunds for the initial period will be
       governed exclusively by the rate specified in former art. 5.26–1, both before and
       after the date of the Commissioner’s order.


Each party shall pay the costs of the appeal incurred by that party, both in this Court and the

court below.